Citation Nr: 0101281	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February to October 1971.  

In a February 1988 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
ankylosing spondylitis by finding that the disorder pre-
existed service and had not been aggravated during service.  
The veteran again claimed entitlement to service connection 
for the disorder, and in March 1995 the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran perfected an appeal 
of the March 1995 decision.

This case was previously before the Board in March 1997, at 
which time it was remanded to the RO for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board.

 
FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
ankylosing spondylitis in February 1988, and that decision is 
final.

2.  The evidence submitted subsequent to the February 1988 
decision is not new, in that it is cumulative and redundant 
of the evidence considered by the Board in February 1988.


CONCLUSION OF LAW

The February 1988 Board decision that denied service 
connection for ankylosing spondylitis became final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C. § 4004(b) (1982), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156, 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on his 
January 1971 enlistment examination, he reported having or 
having had back trouble.  It was noted that he had had back 
problems prior to service after a motor vehicle accident.  No 
musculoskeletal abnormalities were noted as a result of the 
enlistment physical examination.  The veteran's active 
service commenced on February 16, 1971.  On March 9, 1971, he 
reported having hip pain, noted as left gluteal pain, and 
having had pain in the past.  On examination range of motion 
was normal.  The veteran was referred to the orthopedic 
clinic.  The referral notes that he had had a back injury 
three years earlier in an automobile accident.  He was now 
complaining of pain over the left sacroiliac joint.  It was 
noted that an X-ray study revealed reduced disc space between 
the L5 and S1 vertebrae and irregular margins of the 
sacroiliac joints.  When he was seen at the orthopedic clinic 
in March 1971 he had full range of motion of the back with 
pain on left rotation.  The orthopedist noted that X-rays 
showed a partially sacralized L5 on the left with 
pseudoarthrosis.  The veteran was considered qualified for 
qualified for service.  He again complained of left hip pain 
in June 1971 following playing baseball.  In September 1971 
he complained of hip pain described as stiffness and noted to 
be over the sacroiliac joints.  The impression was back pain 
as before.  

The veteran was referred to the orthopedic clinic again in 
September 1971, with a notation of a history of back pain in 
basic training seven months ago and recently.  X-rays were 
noted to show sacralization of L4-L5.  It was noted that the 
veteran was possibly feigning decreased range of motion.  
When he was seen at the orthopedic clinic in October 1971 no 
abnormalities were noted and an X-ray was noted to be normal.  
The report of the separation examination shows a diagnosis of 
sacralization of L5 and L4.  On a medical history 
questionnaire, the veteran reported a history of various 
medical problems that he had denied at service entrance, 
several of which pertained to injuries sustained prior to 
service. The veteran was administratively discharged in 
October 1971 under honorable conditions.

Private treatment records from Good Samaritan Hospital and 
The Permanente Clinic indicate that in January and February 
1972 the veteran's complaint of low back pain was diagnosed 
as muscle strain.  An X-ray study in January 1972 showed 
degenerative changes in the sacroiliac joints, but that the 
lumbar spine was otherwise normal.  He continued to complain 
of low back pain, which was diagnosed as possible ankylosing 
spondylitis in August 1972.  He received treatment for 
ankylosing spondylitis through February 1974.  Based on his 
claim of a work-related back injury in January 1972 he was 
paid workers compensation.  At that time an X-ray was 
interpreted as showing some slight increase in density about 
the margins of the sacroiliac joints, and it was concluded 
that degenerative changes might be developing in the 
sacroiliac joints.  

The veteran initially claimed entitlement to service 
connection for arthritis of the spine in November 1974, which 
the RO denied in February 1975.  

On a VA examination in December 1974 the veteran reported 
that he first developed sacroiliac joint pain in 1968 after 
an automobile accident, that in 1969 the pain was so severe 
that he had had to stop playing baseball, and that in 1971, 
while in basic training, he had developed pain in the sacrum 
and was told he had an extra vertebra.  It was noted that he 
had developed back strain in November 1971 from lifting and 
in late 1972 or early 1973 was told he had ankylosing 
spondylitis.  Following a physical examination and X-ray 
study that showed obliterated sacroiliac joints, the 
diagnoses was ankylosing spondylitis, symptomatic with marked 
limitation of motion.  

During an October 1977 VA examination the veteran reported 
that the onset of low back pain occurred in 1970 or 1971, and 
that it had been diagnosed as ankylosing spondylitis in 1973.  
Following an examination, the examiner provided a diagnosis 
of ankylosing spondylitis, with additional involvement of the 
hips, progressive, symptomatic, and severe.  In a November 
1977 rating decision the RO again denied service connection 
for ankylosing spondylitis, and found that the veteran was 
permanently and totally disabled for non-service connected 
pension purposes.

VA treatment records indicate that ankylosing spondylitis had 
been diagnosed in 1972, with severe involvement of both hips, 
and that the veteran underwent bilateral total hip 
replacements in 1981.

In an April 1985 statement the veteran reported that his hips 
had been injured while he was in basic training due to 
marching and running, causing his hips to wear out.  He 
stated that his symptoms had been diagnosed as ankylosing 
spondylitis in 1973, but that the onset of the disorder 
occurred during service.  In May 1985 he stated that he had 
to terminate his employment a year after he was separated 
from service, and asserted that the stress of basic training 
had aggravated the disorder.

In May 1986 the veteran submitted a medical report from a VA 
physician, J. Fleming, M.D., who noted that the veteran 
believed his ankylosing spondylitis began or was aggravated 
during service.  The physician also noted that the veteran 
presented medical records to him showing that he had sought 
medical treatment for pain in the hips, sacroiliac joints, 
and low back while in service.  The physician stated that 
those symptoms may have represented the early manifestations 
of the ankylosing spondylitis, and that the case should be 
reviewed to determine entitlement to service connection.

The veteran presented testimony at a hearing in December 1986 
indicating that he had not worked since February 1973 due to 
the ankylosing spondylitis, and that he had received Social 
Security disability benefits since then.  He referred to the 
private treatment records dated in 1972 as evidence of 
continuing back problems following his separation from 
service.  He stated that he had back pain throughout active 
duty, but that his drill instructor would not allow him to 
seek medical attention.  He asserted that the marching and 
running during basic training caused his hips to wear out, 
and denied having had any back problems prior to service.

In conjunction with the hearing, the veteran submitted a 
December 1986 medical report from William D. Guyer, M.D., the 
Acting Chief of Surgical Services at a VA medical center 
(MC).  In the report Dr. Guyer stated that the veteran had 
received treatment from the VAMC for ankylosing spondylitis 
since 1980, resulting in bilateral total hip replacements.  
Dr. Guyer reviewed the medical evidence from 1971 and 1972 
and stated that the reference to pain in the sacroiliac 
joints in March 1971 was consistent with ankylosing 
spondylitis, in that the disease first attacks the sacroiliac 
joints.  Dr. Guyer also stated that although ankylosing 
spondylitis was not caused by excessive activity, it was well 
known that the resulting joint problems could be aggravated.  
He provided the opinion that the veteran had early ankylosing 
spondylitis while in service, and that there was significant 
probability that his joint degeneration had been aggravated 
by activity during service.

Based on the evidence shown above, in the February 1988 
decision the Board denied entitlement to service connection 
for ankylosing spondylitis.  The Board denied service 
connection on the basis that the evidence received subsequent 
to the February 1975 decision did not create a new factual 
basis warranting service connection for the disorder.  The 
Board found that ankylosing spondylitis is insidious and not 
due to trauma, that the evidence showed that the veteran had 
sacroiliac pain prior to entering service, and that he had 
sought treatment for sacroiliac pain within a few weeks of 
entering service.  The Board also found that the back pain 
that occurred prior to and during service represented the 
early signs of ankylosing spondylitis, but that the disorder 
had not been aggravated by service.  The Board referenced Dr. 
Guyer's December 1986 medical opinion and found that the 
physician's conclusion that the disorder had been aggravated 
by service was not supported by the contemporaneous clinical 
records, which did not document any increase in pathology 
during the eight months of service.  That decision was 
rendered by a panel of three Board members, including one 
medical doctor.

In January 1995 the veteran requested that his claim for 
service connection be reopened.  He asserted that his VA 
medical chart included a December 1994 report that was new 
and material evidence to reopen the previously denied claim.  
The December 1994 VA treatment record indicates that the 
veteran was examined to determine the status of the 
ankylosing spondylitis, with bilateral hip replacements, but 
does not provide any etiology or onset for the disorder.

In his June 1995 substantive appeal the veteran referenced 
"new medical evidence," which he described as a statement 
by another VA physician indicating that the disorder had been 
aggravated by service.  He did not provide a copy of the 
referenced opinion, however, and in conjunction with the 
Board's March 1997 remand the RO instructed him to submit the 
opinion or to provide identifying information.  The veteran 
did not comply. 

In a January 1997 statement the veteran reported that while 
in service both hips were injured as the result of an 
explosion that occurred as part of basic training, that his 
drill instructor required the recruits to pound their heels 
into the concrete to mark cadence while marching, and that he 
sought treatment for hip pain while in service.  He asserted 
that the hip pain that he experienced while in basic training 
was the onset of ankylosing spondylitis, and that he 
continued to have hip and back pain and became totally 
disabled in February 1973.  He stated that following the 
original denial of his claim for service connection he had 
been told that his claim had been denied because his service 
records had been destroyed by a fire, which prevented him 
from appealing the decision.

Following the Board's March 1997 remand the RO obtained the 
veteran's treatment records from the VAMC from December 1974 
through January 1995.  Those records show that the veteran 
received ongoing treatment for ankylosing spondylitis, but do 
not provide any evidence pertaining to the etiology or onset 
of the disorder.  An August 1984 hospital summary indicates 
that the veteran's history was significant for a father and 
brother who had ankylosing spondylitis.  The records also 
include a duplicate copy of the 1986 medical report from Dr. 
Fleming.  A May 1975 medical report shows that the veteran 
started having intermittent pain in the hips and pelvis at 
the age of 15 years, and that he was seen several times while 
in service without a diagnosis being made.  His symptoms 
progressed, resulting in the diagnosis of ankylosing 
spondylosis two years previously.  Also in May 1975, his 
treating physician found that he presented a classical case 
of ankylosing spondylitis, in that his father had the same 
disease.   

In May 2000 the veteran submitted duplicate copies of the 
medical evidence from The Permanente Clinic dated in 1972, 
which he contends is "new" evidence.  He also submitted 
September 1972 and February 1973 medical reports from Ian C. 
MacMillan, M.D., a physician at The Permanente Clinic, 
showing that the diagnosis of possible rheumatoid spondylitis 
had been rendered in August 1972.

II.  Analysis

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 4004(b); 38 C.F.R. § 20.1105.  If 
a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As an initial matter the Board finds that the veteran was 
notified of the Board's February 1988 decision, and that 
decision is final.  38 U.S.C. § 4004(b).  The Board does not 
have jurisdiction, therefore, to consider the substantive 
merits of his claim for service connection for ankylosing 
spondylitis in the absence of a finding that new and material 
evidence has been submitted.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board notes his argument that he was 
incorrectly informed that his service medical records had 
been destroyed by fire, which prevented him from appealing 
the February 1975 decision.  However, the record reflects 
that he initiated an appeal from the February 1975 rating 
decision but, after being furnished a statement of the case, 
he did not perfect his appeal.  In the February 1988 decision 
the Board found that the prior decision had become final.  

The Board has reviewed the evidence submitted subsequent to 
the February 1988 decision, in the context of all the 
evidence of record, and finds that that evidence is 
cumulative and redundant of the evidence considered by the 
Board in February 1988.  The VA treatment records are 
cumulative, in that the evidence of record prior to the 
February 1988 decision included VA medical records 
documenting the ongoing treatment for ankylosing spondylitis.  
The records do not provide any additional evidence pertaining 
to the onset or etiology of the disorder, with the exception 
of references to the possibility that the disorder is 
hereditary in origin.

The veteran's assertion that his back and hips were injured 
during basic training and that the symptoms documented in his 
service medical records constituted the onset of ankylosing 
spondylitis are also cumulative of multiple statements and 
hearing testimony that was of record in February 1988.  
Although he referred to the medical records that he submitted 
in May 2000 as new evidence, the majority of those medical 
records are duplicate copies of the evidence considered in 
February 1988.  Although the September 1972 and February 1973 
medical reports from Dr. MacMillan are not duplicate copies 
of previously submitted evidence, the information shown in 
those reports is cumulative of the evidence considered in 
February 1988, in that they document that the diagnosis of 
possible rheumatoid spondylitis had been rendered in August 
1972.

For the reasons shown above, the Board finds that the 
evidence submitted subsequent to the Board's February 1988 
decision is not new.  Because the evidence is not new, its 
materiality need not be considered.  Smith v. West, 12 Vet. 
App. 312 (1999).  The Board has determined that the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(f)) as are pertinent to 
applications to reopen a claim have been met.  The veteran 
was notified of evidence not previously provided to VA that 
is necessary to substantiate the claim.  In particular he was 
asked to provide a doctor's opinion that he had mentioned or 
to identify the doctor so the RO could obtain the opinion.  
The veteran did not comply.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for ankylosing spondylitis is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

